Citation Nr: 1440375	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the denial of a request for waiver of overpayment was proper, to include whether the creation of a debt due to withholding of VA compensation benefits from July 13, 2009, to December 9, 2009, due to fugitive felon status was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in June 2010, which terminated the Veteran's VA compensation benefits for the relevant period based on fugitive felon status, leading to the creation of a debt in the amount of $13,832.70 in July 2010; and administrative action by the RO and Insurance Center in Philadelphia, Pennsylvania, in October 2010, which denied a waiver of the indebtedness.  

Although this case came to the Board on appeal from a Statement of the Case regarding the denial of waiver of overpayment, the Veteran also disputed the creation of the debt.  As such, the Board must first address the underlying question of the propriety and amount of the overpayment at issue.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991).  The Board's decision herein constitutes a full grant; therefore, it is unnecessary to remand for initial consideration of the appeal regarding the validity of the debt by the agency of original jurisdiction.  It is also unnecessary to address the downstream question regarding denial of a waiver.


FINDINGS OF FACT

For the period at issue, the evidence is against a finding that the Veteran was  fleeing to avoid prosecution, or custody or confinement after conviction, for a felonious offense or for an attempt to commit a felonious offense; he was also not violating a condition of probation or parole imposed for commission of a felonious offense.


CONCLUSION OF LAW

The Veteran was not a fugitive felon from July 13, 2009, to December 9, 2009, and the termination of his disability compensation and creation of a debt for that period was improper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who is otherwise eligible for a benefit under Chapter 11 of Title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  38 U.S.C.A. § 5313B.  For these purposes, the term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n)(2). 

Criminal court records show that a warrant was issued for the Veteran's arrest for a felonious offense by a Circuit Court in Florida on July 13, 2009.  The arresting officer received the arrest warrant on December 10, 2009, and it was executed on the same day by arresting the Veteran in open court.  The Veteran has credibly stated that he was not aware of the warrant until the day before he was arrested.  Similarly, his attorney in the criminal proceedings has indicated that the officer called the Veteran and requested him to surrender on December 10, 2009, and he did so the next day in open court, which is consistent with the court records.    

The evidence shows that the Veteran was not fleeing to avoid prosecution, custody, or confinement for a felonious offense, nor was he violating a condition of probation or parole during the time period at issue.  Therefore, he was not a fugitive felon for VA purposes, and the termination of his benefits was improper.  Id.



ORDER

The creation of a debt due to withholding of VA compensation benefits from July 13, 2009, to December 9, 2009, based on fugitive felon status was not proper.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


